Citation Nr: 1447115	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  07-28 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for right ankle strain, evaluated as 20 percent disabling since September 13, 2008.  
 
2.  Entitlement to a compensable rating for right lower extremity varicose veins.
 
3.  Entitlement to a compensable rating for left lower extremity varicose veins.  
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
A. Barner, Associate Counsel
 
INTRODUCTION
 
The Veteran served on active duty from May 1988 to May 1992.
 
This issue comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
This appeal was previously before the Board in October 2011, at which time it was remanded in order to obtain VA treatment records since 2008, and provide the Veteran a VA examination for his right ankle.  VA treatment records since 2008 were associated with the claims folder in October 2011, and the Veteran was afforded a VA examination in November 2011.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required where there was substantial compliance with Board's remand instructions).
 
In an April 2013 decision the Board granted entitlement to a 20 percent rating for the right ankle since September 13, 2008, but denied any higher rating.  In February 2014 the United States Court of Appeals for Veterans Claims (Court) ordered that the Court's decision in regards to denying a higher rating be vacated.  The Court adopted a Joint Motion for Remand indicating that the reasons and bases should more fully explain whether Diagnostic Code 5270 allowed for a higher rating, and whether referral for extraschedular consideration was warranted.  
 
The issues of entitlement to compensable ratings for right and left lower extremity varicose veins are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDING OF FACT
 
Since September 13, 2008, the Veteran's right ankle sprain has not been productive of evidence of right ankle ankylosis in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees.
 
CONCLUSION OF LAW
 
Since September 13, 2008, the criteria for a rating greater than 20 percent for residuals of a right ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270, 5271 (2013).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Duties to Notify and Assist
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in pre-rating correspondence dated April 2006 of the information and evidence needed to substantiate and complete his claim, to include information regarding how disability evaluations and effective dates are assigned.
 
VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, providing VA examinations.  The November 2011 VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal, and is adequate for purposes of this appeal.  There is no evidence that any VA error in notifying or assisting the Appellant reasonably affects the fairness of this adjudication.  Indeed, the Veteran has not suggested that such an error, prejudicial or otherwise, exists.  Accordingly, the case is ready for adjudication
 
Applicable Laws and Regulations
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 
 
A musculoskeletal disability is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).
 
Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, a 20 percent rating is assigned for a marked limitation of ankle motion.  In order to warrant a 30 percent disability evaluation there would have to be evidence of ankle ankylosis in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270. 
 
For VA purposes, the normal range of ankle motion is dorsiflexion 0 to 20 degrees and plantar flexion 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.
 
The terms "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.
 
Applicable Facts
 
The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
 
In October 2011 the Board denied entitlement to a rating in excess of 10 percent for residuals of a right ankle sprain from February 17, 2006, to September 12, 2008.  The issue of entitlement to a rating in excess of 10 percent for right ankle sprain since September 13, 2008, was remanded.  In April 2013 the Board granted entitlement to a 20 percent rating for right ankle sprain since September 13, 2008, but no higher.  The increased rating was not vacated by the Court; however, in February 2014 the Court vacated and remanded for further consideration of the appropriateness of an increased rating according to 38 C.F.R. § 4.71a, Diagnostic Code 5270, to include further discussion of whether referral for extraschedular consideration is warranted.  
 
Subsequent to the Board's October 2011 remand, the Veteran's VA treatment records since 2008 were obtained and associated with the claims folder.  These records show that the Veteran reported experiencing right ankle pain. 
 
The Veteran was afforded a November 2011 VA examination.  He reported that he experienced right ankle pain, for which he took various over-the-counter medications.  He also reported that he experienced right ankle swelling, less flexibility and less mobility, and that the ankle easily rolled.  He described experiencing flare-ups if the ankle rolled.  On those occasions, the appellant reported that the ankle would swell to baseball size and that the swelling would persist for two to three weeks.
 
Physical examination revealed right ankle plantar flexion was to 25 degrees, with pain, and even following repetitive motion.  Right ankle dorsiflexion (extension) was to 10 degrees, with pain, and following repetitive motion.  There was no additional loss of motion with repetitive use.  Muscle strength was 5/5, and both anterior drawer and talar tilt tests were negative.  The Veteran did not require assistive devices.  The examiner observed that the Veteran worked in the communications field, but due to his ankle disorder he was no longer able to climb towers or ladders, or able to carry more than 75 pounds.  The inability to climb towers reportedly impacted the Appellant's pay.
 
At a July 2012 VA general medical examination the appellant reported having daily ankle pain, and the need to take medication almost daily.  He reported that his pain would flare up if he did yard work or other strenuous activities.  Range of motion study revealed 25 degrees of plantar flexion with pain beginning at 25 degrees, and 10 degrees of dorsiflexion with pain beginning at 10 degrees.  Repetitive motion study revealed no additional loss of motion.  There was no evidence of ankylosis. 

In September 2012, the Veteran was seen at a VA facility on an outpatient basis.  He reported ankle pain.  Physical examination did not report that the right ankle was ankylosed.  

Legal Analysis
 
Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).
 
The Board has carefully considered the Veteran's pleadings regarding his right ankle symptoms, which include complaints that pain and rolling of his ankle affects his functioning.  In this case, the Veteran is competent and credible to report symptoms because this requires only personal knowledge as it comes to him through his senses.  The Veteran is competent to testify as to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 
 
The Veteran is certainly competent to report his experiences with pain, tenderness and his ankle rolling.  He would also be competent to describe whether he does not have motion (ankylosis).  In fact, his actual reports are relatively consistent with the objective evidence.  In essence, almost full right ankle motion was demonstrated during the relevant time period, with some pain elicited.  The Veteran's own statements establish that he has retained functional use. 
 
The evidence demonstrates that residuals of a right ankle sprain are limited to 10 degrees dorsiflexion, and to 25 degrees plantar flexion.  Functional limitations included pain and rolling of the ankle.  Thus, in an effort to properly rate this Veteran, in its April 2013 decision the Board found that the Veteran was entitled to a 20 percent rating for marked symptoms of his right ankle disability.  
 
Regarding the DeLuca factors, the Veteran reported instability of the right ankle, but instability was not found on examination.  Nevertheless, the Veteran is competent and considered credible regarding his reports of instability.  The Veteran reported pain and swelling throughout the appeal period; however, these limitations were fully considered at the range of motion exercises conducted in the examinations, and have been considered in the Board's review of the diagnostic codes for limitation of motion.  Thus, the Veteran's complaints are fully contemplated in the assigned 20 percent rating for limited motion of the right ankle.  DeLuca.  As the Board previously determined, the application of staged ratings has been considered and they are not appropriate here. 
 
With respect to the Veteran's entitlement to a rating in excess of 20 percent, the law requires that the ankle be ankylosed in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees for a 30 percent rating according to Diagnostic Code 5270.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  "Ankylosis" is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure." Dorland's Illustrated Medical Dictionary (32nd ed. 2012); see also Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (observing that ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  Because neither the November 2011 nor the July 2012 examination showed any evidence of ankylosis of the right ankle in any plane of movement, entitlement to a 30 percent rating is not in order.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  

Considering whether any additional rating could be granted given the Veteran's pain, swelling and instability or rolling of the right ankle, the Board finds that any additional separate rating for ankle impairment would result in double compensation for the same symptomology in violation of anti-pyramiding provisions.  See 38 U.S.C.A. § 1155, 38 C.F.R. § 4.14; see also Brady, 4 Vet. App. at 206.  Moreover, as previously discussed, the Veteran does not have ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, astragalectomy, or impairment of the tibia and fibula which could, potentially, support the award of a separate rating in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5270, 5272, 5273, 5274.
 
In considering the applicability of other diagnostic codes; however, the facts and circumstances of this case do not permit the application of these other codes or, if they may be applied, they are of no benefit to the Veteran.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).
 
Extraschedular Consideration
 
The symptoms presented by the Veteran's right ankle disability, to include pain, rolling of the ankle, and swelling are fully contemplated by the rating schedule.  As noted, the Veteran is in receipt of compensation according to Diagnostic Code 5271; however, the Board is also considering other potentially applicable diagnostic codes, such as Diagnostic Code 5270.  Indeed, for all musculoskeletal disabilities, the rating schedule contemplates functional loss.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Moreover, the Board has considered the additional complaints of instability in assigning a higher rating.  The Board finds that rolling of the ankle is akin to instability or disturbance of motion.  The scheduler rating criteria contemplate ratings based on motion limited due to multiple orthopedic factors that include pain, instability, and excessive movement including due to relaxation of ligaments.  38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca.  The rating criteria are thus adequate to evaluate the disability.  Thus, the Board finds no evidence warranting entitlement to referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
Further, although the Board has considered the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2011), the minimum requirement for a total disability rating has not been met.  Here, the record does not suggest, and the Veteran does not contend that he is unable to maintain or sustain substantially gainful employment due to service-connected disabilities alone.  38 C.F.R. § 4.16 (2013).
 
ORDER
 
Entitlement to a rating in excess of 20 percent since September 13, 2008 for a right ankle strain is denied.
 
 
REMAND
 
The Veteran contends that he is entitled to separate compensable ratings for left and right lower extremity varicose veins.  Unfortunately, the Board cannot locate the notice of disagreement in the record, in spite of the Statement of the Case and Substantive Appeal that was filed in April 2014.  
 
The absence of the notice of disagreement suggests that there is an outstanding temporary folder located at the RO.  Given the foregoing, the case must be remanded in order to obtain and associate with the claims file any outstanding records related to the appeal of entitlement to increased ratings for varicose veins of the right and left lower extremities.  
 
Accordingly, the case is REMANDED for the following action:
 
1.  Attempt to obtain any additional temporary claims folder containing notice of disagreement from the Veteran as to the issues of increased ratings for varicose veins of the left and right lower extremities.  The contents of the temporary folder should be associated with the claims file or the Veteran's electronic claims file.
 
2.  Thereafter, readjudicate the claims currently on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case.  An appropriate period of time should be allowed for response before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


